Citation Nr: 1622287	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  15-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.    

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The January 2010 rating decision denied service connection for a right knee disability and tinnitus and found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a left knee disability.  A notice of disagreement was received in June 2010.  A June 2013 statement of the case reopened the left knee disability claim and denied all three service connection claims on their merits.  A substantive appeal was received in June 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his June 2013 VA Form 9 substantive appeal to the Board, the Veteran requested that he be scheduled for a hearing before a Member of the Board by live videoconference.  The Veteran has not yet been scheduled for this hearing.  It is therefore necessary to remand the claims at issue in this case for a videoconference hearing at the Veteran's local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Board videoconference hearing at his local RO.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




